Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant has claimed priority to the provisional 62/869730 filed on 7/02/2019, but this application was abandoned on 3/10/2020 and the petition to revive was dismissed on 8/26/2020. Therefore, the provisional application was not co-pending when the current application 16/920416 was filed on 7/02/2020. Accordingly, the effective filing date will be 7/02/2020.
Drawings
The drawings Figs 5A, 5B, 6A, 6B, 7-9, and 12A-12E are objected to because the drawings are not of sufficient quality to permit adequate reproduction (37 CFR 1.184(l)), all lines, numbers, and figures are not sufficiently dense and dark, and the drawings should be in black and white without graying or shading.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more, the abstract idea of net settling financial derivatives through matching of requests which falls into the abstract idea groupings of a mental process (but for the generically recited components, the method can be performed entirely in the human mind or using pen and paper), mathematical concepts (the current claims are almost completely lacking of technology and only recite mathematical relationships and calculations in prose to perform net settlement),  and certain methods of organizing human activity (fundamental economic practice of settling trading requests is very similar to net settlement of financial derivatives). Prong One of Step 2A: The claim(s) recite(s) receiving from nodes of a blockchain network, matching requests, wherein one matching request represents at least two different nodes in a blockchain which want to net settle at least financial derivatives between each other; drawing, using the nodes from the blockchain network, a first graph of vertices and TLI. The specification at Fig 1 and [30]-[34] describe the components at a high level of generality including that the processor can be a general purpose processor as well as the memory being any kind of storage memory known in the art. Viewing the limitations as an ordered 
Dependent claims 2-7, 9-14, and 16-20 do not remedy the deficiencies of the independent claims and are rejected accordingly.  The dependent claims further refine the abstract idea of the independent claims and do not add additional elements that would change the prong one, prong two, or step 2B analysis. In this case, all claims have been reviewed and are found to be substantially similar and linked to the same abstract idea (see Content Extraction and Transmission LLC  v. Wells Fargo (Fed. Cir. 2014)).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Glodjo US 2011/0145130 in view of Rosario US 2021/0073913.

As per claim 8:	Glodjo discloses a system, comprising: wherein the computer executable components comprise:
at least one component that (Figs 1-4 ‘central computer’);
receives matching requests from nodes of a network, wherein one matching request represents at least two different nodes in a which want to net settle at least financial derivatives between each other (¶ [0013], Fig 8 & 35, [0126], [0063], ;
draws using the nodes from the network, a first graph of vertices and
edges, wherein one vertex is associated with one node of a matching request, and each edge connects two vertexes (Figs 1-5, ¶¶ [0063]-[0064], [0069]-[0070],  Fig 35, [0187]-[0191]);
draws using the first graph, a plurality of subsidiary graphs, of vertices and edges, wherein the subsidiary graphs’ vertices offer alternative netting settlement paths which differ from the first graph (Figs 1-5, ¶¶ [0063]-[0064], Fig 35);
	determines the vertices which can match each other and create a zero sum transfer to be net settled (Figs 1-5, ¶¶ [0063]-[0064], [0069]-[0070],  Fig 35, [0187]-[0191]);
	marks the net settled vertices to not be net settled again, on a subsequent graph re drawing (Figs 1-5, ¶¶ [0063]-[0064], [0069]-[0070],  Fig 35, [0187]-[0191]);
	redraws and recalculates the first graph and the subsidiary graphs, known as a
graph re-write, until all vertices are net settled (Figs 1-5, ¶¶ [0063]-[0064], [0069]-[0070],  Fig 35, [0187]-[0191]).
	Glodjo fails to explicitly disclose but Rosario does disclose a memory that stores computer executable components (Fig 1B ‘146’); and
a processor that executes the computer executable components stored in the memory (Fig 1B ‘154’) and a blockchain network (Abstract, Fig 2, [0109], [0114])	It would have been obvious to one of ordinary skill in the art at the time of invention to include the blockchain features as taught in Rosario in Glodjo since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Both are is in the art of global trading/exchange systems it would have been obvious to a person skilled in the art to combine the blockchain technology discloses in Rosario in Glodjo as the graph theory applied could be intergrated in a distributed ledger system or a blockchain. 
As per claim 9:	Glodjo further discloses the system of claim 8, wherein the logic of the matching requests can be first-in first-out, last-in first-out, or direct matching (Examiner notes the language “can be” implies it is optional and suggests a more positive recitation; ¶ [0098])
As per claim 10:	Glodjo further discloses the system of claim 8, wherein the value of one vertex is equal to a value of P and each node receives weighting of a target value T based on an emergent path of least resistance of aggregate match event values ([0098], Figs 1-5, ¶ [0066]-[0071])
As per claim 11:	Glodjo further discloses the system of claim 10, wherein the node weightings adjust to T minus P every time the first graph, and subsidiary graphs, re-executes ([0098], Figs 1-5, ¶ [0066]-[0071], [0100])
As per claim 12:	Glodjo further discloses the system of claim 8, wherein the different sub-graphs are connected to different paths to net out weights while maintaining a continuity of paths between the first graph and the subsidiary graphs (Figs 1-5, ¶¶ [0096]-[0099], [0105]-[0106])
As per claim 13:	Glodjo further discloses the system of claim 10, wherein the graph re-write can execute with a parameter to eliminate the entire graph and allocate node weights according to T minus P in the process of elimination (Figs 1-5, ¶¶ [0096]-[0100])
As per claim 14:	Glodjo further discloses the system of claim 8, wherein the graph re-write can execute with a parameter where it maintains liveness of remaining node vertices, and transforms the nodes between containers demarcating past-session events and current-session events (Figs 23-24, Abstract, Fig 35, [0187]-[0191])As per claims 1-7 and 15-20:	Claims 1-7 and 15-20 are rejected under the rationales of claims 8-14, respectively. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P SHARVIN whose telephone number is (571)272-9863.  The examiner can normally be reached on M-F 9 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID P. SHARVIN/
Primary Examiner
Art Unit 3692



/DAVID P SHARVIN/Primary Examiner, Art Unit 3692